Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office-Action acknowledges the Request for Reconsideration filed on 6/29/2020 and is a response to said request.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 2 and 4 uses “a player” twice. It seems like it should be “the player” used in line 4; Line 6 discloses “the details” but should be disclosed as “the one or more details”. It should be noted that such a similar instance also occurs in Claim 11, line 7. It also should be noted that correcting it to “the one or more details” would need to be propagated to the rest of the filed claims because there exists multiple iterations of “the details”. 
Claim 2 is objected to because of the following informalities:  Line 4 discloses “the in-game statistics” when it should be “the one or more in-game statistics”. A similar instance can also be found in Claim 12, line 4.
Claim 9 is objected to because of the following informalities: Line 3 discloses “at least one of the recordings” should be “at least one of the generated recordings”.  A similar instance can be found in Claim 19, line 3. It should be noted that such a correction would need to be propagated to other parts of the filed claim language because there exists multiple iterations of “the recording”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 1, and similarly Claim 11, disclose of the limitation: recreating at least part of the recorded event in accordance with the metadata responsive to the request, wherein recreating the recorded event includes skipping a portion of the video game prior to the in-game location, and wherein gameplay by the requesting user is based on the game state of the recreated event.

Based on the disclosure, it is the Examiner’s understanding that users have the ability to search for specific events in which the metadata corresponds to said events within the video game based on said metadata. However, to the Examiner, there seems to be no disclosure that supports “wherein recreating the recorded event includes skipping a portion of the video game prior to the in-game location”. The limitation “identifying one or more details about the recorded event based on a machine vision analysis of the generated recording, the details identified by the machine vision analysis including an in-game location where the recorded event occurred and a game state of the recorded event” indicates that the in-game location refers to an in-game location identified by the machine vision analysis. However, there seems to be no support that indicates that one can skip to a part within the video game prior to the in-game location in the video game that is identified by the machine vision analysis.
It seems as if the applicant is attempting to disclose that recorded event can be recreated within a video game at a “location” in which the event is to be recreated rather than recreating the recorded event to include portions of the recorded event prior to that “location” where it is recreated (e.g.: If there is a race in which there are to be 3 laps, a “ghost” can to be recreated to run all 3 laps, but because the user does not wish to prior to the “location” is skipped.). 
Another example would be if a user wishes to see a recreating of the fourth quarter of game of basketball, rather than having to watch through the first three quarters, the recreation skips the to the “location” of the fourth quarter by skipping the three quarters prior to said “location”.
However, based on the current claim language, it does not read in such a manner that can be broadly interpreted that way. It reads in a manner that machine vision is used for determining a “location” which means there is a new matter issue since the specification does not disclose that a recreation can be made prior to the machine vision determination of “location”.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recorded event" in lines 5.  There is insufficient antecedent basis for this limitation in the claim. It seems as if “the recorded event” should be “the in-game event” or “the recorded in-game event” or disclosed such that it represented “an in-game event” that is associated to “the generated recording”. The issue noted above with respect to Claim 1 similarly applies to Claim 11, line 6. It should also be noted that changes would need to be propagated to the other “recorded event” found in the rest of the claim language.

Response to Arguments

Applicant’s arguments, see page 9-10, filed 6/29/2020, with respect to 35 USC 103 rejection of claims 1-7, 11-17 have been fully considered and are persuasive.  The rejection of Claims 1-7, 11-17 has been withdrawn. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallizzi et al., US 20140187315.
Seo, US 20170340972
Thompson et al., US 20040225386

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TRAMAR HARPER/Primary Examiner, Art Unit 3715